Citation Nr: 0932354	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  00-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hypertension.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964 
and on active duty for training (ACDUTA) from September 1966 
to October 1966.  These matters initially came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the RO.  There have been numerous other 
issues developed and decided over the years.  The remaining 
issues are the ones cited on the title page.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
residuals of frostbite of the feet is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for 
hypertension was previously denied by a Board decision in 
June 1998.  It was held that the evidence did not support a 
"plausible" claim for service connection for hypertension 
(i.e., the evidence did not demonstrate a causal relationship 
between the Veteran's diagnosed hypertension and his period 
of service).  He appealed this Board decision to the United 
States Court of Appeals for Veterans Claim (Court).  In a 
June 1999 decision, the Court affirmed the Board's June 1998 
Board decision.  

2.  The Veteran filed to reopen a claim for service 
connection for hypertension in May 2000.  Rating decisions 
dated November 2001 and January 2002 found new and material 
evidence had not been received to reopen a claim for service 
connection for hypertension.  It was held that the additional 
evidence submitted was duplicative of evidence previously 
considered and was merely cumulative and redundant.  He was 
notified of this decision and did not perfect a timely appeal 
to the Board.  

3.  The evidence associated with the claims file since the 
November 2001 and January 2002 denials is either cumulative 
or redundant of evidence previously of record or, if new, 
does not relate to unestablished facts necessary to 
substantiate the claim for service connection for 
hypertension and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's rating decisions in November 2001 and January 
2002 denying service connection for hypertension (based on 
the finding that new and material evidence had not been 
received to reopen the claim) are final.  38 U.S.C.A. § 7105 
(West 2002 & Supp 2009); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  As the evidence received since November 2001 and January 
2002 is not new and material, the claim of service connection 
for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp 2009); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In this case, as to this issue, the Board finds that all 
relevant facts have been properly developed in regard to the 
Veteran's claim, and no further assistance is required in 
order to comply with VA's statutory duty to assist him with 
the development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
this claim.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, the RO 
readjudicated the appeal in a Supplemental Statement of the 
Case, most recently in June 2009.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the Veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 VCAA letter 
the RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  There is no violation in this case.  In the noted 
March 2008VCAA letter, the Veteran was advised of both the 
type of evidence needed to reopen his claim and what was 
necessary to establish entitlement to the claimed benefit.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).


II. New and Material

Service connection for hypertension was denied on the merits 
in a Board decision issued in June 1998, based on the Board's 
finding that the evidence of record did not support a 
"plausible" claim for service connection for hypertension 
(i.e., the evidence did not demonstrate a causal relationship 
between the Veteran's diagnosed hypertension and his period 
of service).  A June 1999 Court decision affirmed this Board 
decision.  The Veteran filed to reopen his claim for service 
connection for hypertension in May 2000.  In November 2001 
and January 2002 rating decisions, the RO found that the 
additional evidence submitted was duplicative of evidence 
previously considered and was therefore not new and material.  
The Veteran did not file a timely appeal in regard to the 
November 2001 and January 2002 RO rating decisions.  
Therefore, the decisions are final.

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

The evidence of record at the time of the November 2001 and 
January 2002 denials (the last final adjudication of 
hypertension) included private treatment records from various 
private facilities, records of home monitoring of blood 
pressure readings and various lay statements submitted by the 
Veteran.

Since the November 2001 and January 2002 rating decisions, 
the additional evidence received includes private treatment 
records replete with documentation of treatment for 
hypertension, a June 2008 statement from a private physician 
reporting that it was doubtful that hypertension was 
"service connected" and various lay statements submitted by 
and on behalf of the Veteran.  Significantly absent in this 
additional evidence is any competent evidence indicating a 
relationship between the Veteran's period of service and his 
claimed hypertension.

Therefore, the Board finds that the items identified 
hereinabove are "new" evidence in the sense that they were 
not before the adjudicators in November 2001 and January 
2002.  The new items of evidence, however, are not 
"material" because nothing therein shows the claimed 
hypertension was related to the Veteran's period of service, 
which was the element that led the claim to be originally 
denied.  To that end, the Board notes the June 2008 statement 
from a private physician in which the physician opined that 
he doubted hypertension was "service connected."

Accordingly, nothing in the additional evidence relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.  
Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for hypertension has not been received, and the 
RO's decisions of November 2001 and January 2002 remain 
final.

In summary, like the previous evidence of record, the 
additional evidence simply fails to show the claimed 
hypertension was related to the Veteran's period of service.  
As such, the additional evidence is not new and material and 
it does not raise a reasonable possibility of substantiating 
the Veteran's claim of service connection for hypertension 
(just the opposite, the evidence seems to indicate 
hypertension is not related to the Veteran's period of 
service).  Because the Veteran has not presented new and 
material evidence sufficient to reopen the claim of service 
connection for hypertension, the appeal must be denied on 
this basis.  As the Veteran in this case has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen this finally-disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for hypertension, the appeal 
to this extent is denied.


REMAND

With regard to the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for residuals of frostbite of the feet, unfortunately the 
claims file reflects that a remand of this issue is 
warranted, even though such will further delay a final 
decision on this issue on appeal.  To that end, the United 
States Court of Appeals for Veterans Claims (Court) has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

In claims to reopen, VCAA notice must notify the Veteran of 
the evidence and information that is necessary to reopen a 
claim and what is necessary to establish entitlement to the 
underlying claim for the benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In the February 2008 Board 
remand, the RO was instructed to issue the Veteran an updated 
VCAA notice letter with specific discussion as to the bases 
on which his prior claim for service connection for residuals 
of frostbite of the feet was denied.  The RO issued an 
updated VCAA letter in March 2008; however, it did not comply 
with the specific instructions of the February 2008 Board 
remand.  Importantly, the VCAA notice failed to even address 
the Veteran's claim regarding residuals of frostbite of the 
feet.  This case, on other issues, has already been returned 
from the Court for notice problems in the past.

The Board is aware that the June 2009 Supplemental Statement 
of the Case (SSOC) addressed the reasons for prior denials of 
the claim; however, there was no subsequent readjudication of 
the claim following the issuance of this SSOC.  Post-
decisional documents cannot be used to provide adequate 
notice without subsequent readjudication.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran, and 
his representative, with an appropriate 
new VCAA notice letter that notifies the 
Veteran of the evidence and information 
that is necessary to reopen a claim of 
service connection for residuals of 
frostbite of the feet and what is 
necessary to establish entitlement to the 
underlying claim for the benefit sought.  
This VCAA notice letter should include 
specific discussion of the basis of the 
prior denial of service connection for 
residuals of frostbite of the feet.  See 
Kent, supra. 

2.  After completion of the above and any 
other additional development deemed 
necessary, the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
residuals of frostbite of the feet should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


